Citation Nr: 1747913	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-15 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypothyroidism and gynecomastia, claimed as obesity.  

2. Entitlement to an effective date earlier than December 23, 2014 for the grant of an increased rating of 10 percent for the service-connected degenerative joint disease with herniated nucleus pulposus (hereinafter, "low back disability").

3. Entitlement to an effective date earlier than December 23, 2014 for the grant of service connection for right lower extremity radiculopathy.

4. Entitlement to an effective date earlier than December 23, 2014 for the grant of service connection for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1991 and from April 1991 to April 2007.  His awards include the Navy Achievement Medal, the National Defense Service Medal, and the Global War on Terrorism Expeditionary Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from  
November 2009 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The November 2009 rating decision denied the claim of entitlement to service connection for obesity.  The May 2015 rating decision granted entitlement to increased rating for the low back disability and entitlement to service connection for radiculopathy of the right and left lower extremities effective January 17, 2015.  The Veteran appealed the effective date assigned.  The Board subsequently expanded the Veteran's obesity claim to include hypothyroidism.  As the Veteran has also claimed gynecomastia as related to obesity, the claim has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In a November 2015 decision review officer decision, the RO granted an effective date of December 23, 2014 for the grant of an increased rating for the low back disability and for the grants of service connection for radiculopathy of the right and left lower extremities.  However, as that decision did not represent a total grant of the benefits sought on appeal, the claims of entitlement to earlier effective dates remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2015, the Board remanded the obesity claim for further evidentiary development.  Also remanded by the Board was the issue of entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure (claimed as shortness of breath).  In April 2017, the Agency of Original Jurisdiction (AOJ) granted service connection for allergic rhinitis.  Therefore, that issue has been resolved and is not on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

Concerning the obesity claim, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


VETERAN'S CONTENTIONS

The Veteran contends that service connection for hypothyroidism is warranted because it started in service.  Specifically, the Veteran asserts that hypothyroidism was manifested by abnormal weight gain during service because he started active service weighing 196 pounds and had a maximum weight of 264 pounds in May 25, 2000.  The Veteran also maintains that he acquired gynecomastia as a result of his obesity.  See October 2013 statement.

Concerning the earlier effective date claims, the Veteran contends that he should have been in receipt of benefits for the associated disabilities since at least July 11, 2011, the date of his original claim of entitlement to service connection for a low back disability.    





FACTUAL FINDINGS

1. The Veteran has not had a valid diagnosis of hypothyroidism at any time during or proximate to the pendency of the appeal.  

2. The May 2013 rating decision that granted service connection for the low back disability effective January 17, 2015 is final.  

3. A claim of entitlement to an increased rating for the low back disability, to include radiculopathy of the right and left lower extremities, was not received until December 23, 2014.

4. The earliest date that it is ascertainable that the Veteran's low back disability had increased in severity is December 3, 2014.   


LEGAL CONCLUSIONS

1. The criteria for service connection for hypothyroidism and gynecomastia, claimed as obesity, are not met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303 (2017); VAOPGCPREC 1-2017.  

2. An effective date of December 3, 2014, but no earlier, for the grant of an increased rating for the service-connected low back disorder is warranted.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. § 3.400 (2017).

3. An effective date prior to December 23, 2014, for the grant of service connection for right lower extremity radiculopathy is not warranted.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. § 3.400 (2017).

4. An effective date prior to December 23, 2014, for the grant of service connection for left lower extremity radiculopathy is not warranted.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. § 3.400 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Obesity

The threshold question that must be addressed is whether the Veteran actually has a disability for which service connection can be granted, namely obesity, and related hypothyroidism and gynecomastia.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   As will be discussed, the Board finds that it cannot grant service connection for obesity, itself, or for gynecomastia, and that the Veteran has not had a valid diagnosis of hypothyroidism throughout the pendency of the appeal.  Thus, service connection must in this case be denied.

At the outset, the Board notes that it is prohibited from granting service connection for obesity in and of itself, per binding VA policy.  In VAOPGCPREC 1-2017,  VA's General Counsel held that obesity, itself, is not a disease or injury for purposes of 38 U.S.C.S §§ 1110 and 1131, and therefore, may not be service connected on a direct basis.  While the Board recognizes the Veteran's report that he experienced significant weight gain during service, the Board is bound by opinions issued by the VA General Counsel, and it may not grant entitlement to service connection for obesity.

As service connection cannot be granted for obesity, the Board is also prohibited from granting service connection for gynecomastia, which the Veteran ascribed to his obesity in his October 2013 statement.  The competent evidence does not suggest that the Veteran's gynecomastia is related to an incident of service separate from the Veteran's obesity, nor does the Veteran contend as such.  Therefore, service connection for gynecomastia is not warranted.  

Turning finally to hypothyroidism, while it is legally permissible to grant service connection for this condition, the Board finds that the preponderance of the evidence in this case reflects that the Veteran does not now have a current diagnosis of hypothyroidism, nor has he had a valid diagnosis at any other time period during or proximate to the appeal period.  Thus, as the first criterion to establish service connection, a current disability, cannot be satisfied, service connection for hypothyroidism cannot be granted.  

In making this finding, the Board finds the opinion rendered by the March 2017 VA examiner, concluding that the criteria for a diagnosis of hypothyroidism were not met, to be highly probative.  The examiner based his opinion on recent laboratory test results which showed the Veteran's thyroid stimulating hormone (TSH), free triiodothyronine (T3), and thyroxine (T4) levels to be within the normal range.  The examiner added that the Veteran's lab values have never demonstrated hypothyroidism and his clinical records show that he has never received thyroid replacement treatment.  Therefore, the examiner concluded that the Veteran does not have a diagnosis of hypothyroidism or a related condition.

This opinion is supported by the medical evidence of record which does not contain reports of a thyroid condition or thyroid replacement treatment.  To the contrary, the other laboratory testing results of record, from June 2011 and September 2012, included TSH testing, and the reviewing physician noted that these results were within normal limits.  Therefore, the Board finds the opinion of the March 2017 VA examiner to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.  

The Board acknowledges the Veteran's belief that he has a diagnosis of hypothyroidism.  However, as a lay person, he has not shown that he has specialized training sufficient to diagnose hypothyroidism.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of hypothyroidism is a matter not capable of lay observation, and requires medical expertise to determine, including analysis of laboratory findings. Accordingly, his opinion diagnosing hypothyroidism is not competent medical evidence.  The Board finds the opinion of the March 2017 VA examiner to be 
significantly more probative than the Veteran's lay assertions.  

The Board has also considered the decisions of the Court in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim of entitlement to VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim of entitlement to VA benefits and then resolves before the claim is adjudicated).   Here, the Board has considered evidence dated prior to the filing of the Veteran's claim in March 2009, but has given great probative weight to the March 2017 VA examiner's conclusion, based on examination findings and evidence dated prior to and during the claim period, that the Veteran has not had a valid diagnosis of hypothyroidism during the course of the appeal.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran has not had a valid diagnosis of hypothyroidism at any time during the pendency of the appeal.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for hypothyroidism must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. §§ 3.303; McClain, 21 Vet. App. 319.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


 II. Earlier Effective Dates

As previously noted, the Veteran is seeking entitlement to an effective date earlier than December 23, 2014 for the grant of a 10 percent rating for the low back disability and for service connection for radiculopathy of the right and left lower extremities.

By way of history, the Veteran first filed his claim of entitlement to service connection for the low back disability in July 2011.  The RO granted entitlement to service connection for a low back disability in a May 2013 rating decision.  In October 2013, the Veteran filed a notice of disagreement (NOD) with the effective date and the disability rating assigned for the low back disability.  On February 27, 2014, the RO issued a Statement of the Case (SOC) pertaining to this issue.  On December 23, 2014, the Veteran filed a substantive appeal (VA Form 9) for the low back issue.  In a January 6, 2015 letter, the RO informed the Veteran that it could not accept the Veteran's VA Form 9 because it was received outside of the 60-day period required for submitting a substantive appeal.  The Veteran then filed an NOD on January 14, 2015.  In that NOD, the Veteran discussed the severity of his low back condition, but did not assert that his December 2014 substantive appeal was timely filed.  The Veteran has not otherwise asserted that his December 2014 substantive appeal was timely filed or that he did not receive the February 2014 SOC.  

Under VA law, a claimant is afforded 60 days from the date that the SOC is mailed to file a substantive appeal.  See 38 U.S.C.S. § 7105(d)(3) (LexisNexis 2017), 38 C.F.R. § 19.30 (2017).    

As the Veteran did not file his substantive appeal within 60 days of the SOC issued on February 27, 2014, the May 2013 rating decision establishing the initial rating for the low back disability is final.  The Veteran does not assert that he did not receive the February 2014 SOC or advance any contentions regarding the delay in filing the substantive appeal.  Moreover, the record reflects that the February 2014 SOC was properly mailed, as it was sent to the address that the Veteran used in his substantive appeal filed in December 2014.  VA has not otherwise indicated that the issues listed on the February 2014 SOC are on appeal.  Therefore, the May 2013 rating decision became final as of May 5, 2014.  

As the May 2013 rating decision became final as of May 5, 2014, the Board looks to the earliest formal or informal communication from the Veteran after that date requesting entitlement to an increased rating for the low back condition.  The earliest communication of record is the December 23, 2014 VA Form 9.  Under VA law, this is the date of the Veteran's claim of entitlement to an increased rating for his low back disability.

Unless the law specifically provides otherwise, the effective date of an award based on a claim of entitlement to an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application for the increase.  See 38 U.S.C.S. § 5110(a) (LexisNexis 2016); 38 C.F.R. § 3.400(o)(1) (2017).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  See 38 U.S.C.S. § 5110 (b)(3) (LexisNexis 2017); 38 C.F.R. § 3.400(o)(2) (2017).  

The Board finds that the earliest date, within one year of the Veteran's December 23, 2014 claim, that it is factually ascertainable that an increase in the Veteran's low back disability had occurred is December 3, 2014.  During range of motion testing administered at that time, the Veteran's forward flexion was measured at 60 degrees.  Therefore, the Board finds that an increase in disability was ascertainable as of that date.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  However, it is not factually ascertainable that the low back disability had increased prior to that date within one year of the December 23, 2014 claim.  Moreover, even considering the radiculopathy ratings as part and parcel of the low back claim (thus affording the Veteran the benefit of the one-year look-back period), it is not factually ascertainable that the Veteran experienced radiculopathy within one year of the December 23, 2014 claim.  Therefore, the earliest assignable effective date under law for the radiculopathy of the bilateral lower extremities is December 23, 2014, the date of receipt of the claim of entitlement to an increased rating.  

In sum, the Board finds that an effective date of December 3, 2014, but no earlier, is warranted for the grant of the 10 percent disability rating for the service-connected low back disorder is warranted, and that an effective date earlier than December 23, 2014 is not warranted for radiculopathy of the right and left lower extremities.

The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that more favorable outcomes could not be reached.  


ORDER

Service connection for hypothyroidism and gynecomastia, claimed as obesity, is denied.

An effective date of December 3, 2014, but no earlier, for the grant of an 
increased rating for the service-connected low back disability, is granted.

An effective date earlier than December 23, 2014 for the grant of service connection for right lower extremity radiculopathy is denied.  

An effective date earlier than December 23, 2014 for the grant of service connection for left lower extremity radiculopathy is denied.  




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


